Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 1 of 17




        Exhibit 3
                 Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 2 of 17
Citizenship and Immigration Services Ombudsman
ENSURING A FAIR AND EFFECTIVE ASYLUM PROCESS FOR
UNACCOMPANIED CHILDREN
September 20, 2012

It has been a privilege and an honor to have served as
Acting Ombudsman these past six months. We welcome               RECOMMENDATIONS
our new Citizenship and Immigration Services
Ombudsman, Maria Odom, who brings to our mission a               The Ombudsman recommends that USCIS:
tremendous wealth of experience and an abiding                   1) Accept jurisdiction of UAC cases referred by the
commitment to serving those in need.                                Executive Office for Immigration Review.
As promised in our 2012 Annual Report, we are in the             2) Accept jurisdiction of cases filed by children in
process of completing several important recommendations             federal custody under the U.S. Department of
for release over the next 90 days. This recommendation,             Health and Human Services.
Ensuring a Fair and Efficient Asylum Process for Unaccompanied   3) Follow established UAC-specific procedures,
Children, reviews the handling by USCIS of asylum claims            expand implementation of certain best
filed by a uniquely at-risk population. It encourages               practices, and enlist clinical experts for quality
collaboration among key stakeholders to ensure the timely,          assurance and training. More specifically,
appropriate processing of asylum cases, consistent with             USCIS should:
requirements set forth in the William Wilberforce
                                                                    a) Establish points of contact for the public to
Trafficking Victims Protection Reauthorization Act of
                                                                        improve communication, coordination, and
2008.
                                                                        problem solving,
                                                                    b) Pre-assign UAC cases to officers with
Four years have passed without the issuance of formal
                                                                        specialized knowledge and skills, and
regulations on the asylum process for unaccompanied
                                                                    c) Contract with clinical experts adept at
children, and interim policies and procedures do not
                                                                        interviewing vulnerable children as part of
provide adequate protections. While the efforts of USCIS
                                                                        an ongoing quality assurance and training
are admirable, further strides must be taken to serve this
                                                                        component of the UAC asylum program.
population.
                                                                 4) Limit Headquarters review to a process that can
The Ombudsman’s Office is committed to working with                 be managed within 30 days.
USCIS to overcome identified procedural, informational           5) Issue as soon as possible regulations regarding
and training barriers. These recommendations seek to                the UAC asylum process.
improve processes for USCIS staff and customers seeking
critical immigration relief. Ultimately, we trust that they      REASONS FOR THE RECOMMENDATIONS
will also contribute to the integrity our nation’s               •   USCIS’ policy of redetermining UAC status
immigration system.                                                  creates delay and confusion. Instead of
                                                                     facilitating expedited, non-adversarial interviews
                                                                     for young asylum-seekers, it essentially
Sincerely,                                                           disregards UAC status determinations rendered
                                                                     by other federal agencies.
                                                                 •   The USCIS Asylum Division Headquarters’ review
                                                                     process, focused in part on jurisdiction matters,
Debra Rogers                                                         takes from several months to a year or more.
Acting Citizenship and Immigration Services                          Such delays are untenable, and at times, impact
Ombudsman                                                            negatively a child’s eligibility for foster care,
                                                                     refugee minor benefits, or continued placement
                                                                     in an appropriate care facility.



                                                                              Office of the Citizenship and Immigration Services Ombudsman
                                                                                                       U.S. Department of Homeland Security
                                                                                                             Washington, DC 20528-0180
                                                                                                                www.dhs.gov/cisombudsman
               Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 3 of 17


Citizenship and Immigration Services Ombudsman
ENSURING A FAIR AND EFFECTIVE ASYLUM PROCESS FOR
UNACCOMPANIED CHILDREN
                                             September 20, 2012

The Citizenship and Immigration Services Ombudsman, established by the Homeland Security Act of 2002,
provides independent analysis of problems encountered by individuals and employers interacting with U.S.
Citizenship and Immigration Services, and proposes changes to mitigate those problems.

EXECUTIVE SUMMARY

This review by the Office of the Citizenship and Immigration Services Ombudsman (Ombudsman’s Office)
considers U.S. Citizenship and Immigration Services’ (USCIS’) handling of asylum claims filed by minors
designated as unaccompanied alien children (UACs) by other federal agencies.

The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) 1 changed
significantly the asylum process for UACs. Most notably, it shifted initial consideration of asylum claims filed
in removal proceedings from the Executive Office for Immigration Review (EOIR) to the USCIS Asylum
Division. 2 It further required promulgation of regulations “to govern both the procedural and substantive
aspects of adjudicating unaccompanied alien child (UAC) asylum claims.” 3 For children apprehended and
placed into federal custody and immigration court proceedings, the U.S. Customs and Border Protection (CBP),
U.S. Immigration and Customs Enforcement (ICE), EOIR, and the U.S. Department of Health and Human
Services (HHS) all have a role in determining and validating UAC status. Even after their collective efforts
result in the UAC filing and USCIS accepting the Form I-589, Application for Asylum and Withholding of
Removal, USCIS redetermines in the context of each asylum interview UAC status.

This procedure with at times protracted supervisory and USCIS Asylum Division Headquarters review creates
delay and confusion. Rather than facilitating expedited, non-adversarial interviews envisioned by Congress, the
USCIS Asylum Division, as a matter of policy, does not accept the original UAC finding by the immigration
judge with ICE’s consent or the USCIS Nebraska Service Center’s (NSC’s) jurisdictional determination
rendered in advance of accepting the I-589. While some USCIS asylum officers (AOs) have identified and
sought to address through best practices sensitivities and challenges associated with UAC claims, current
unresolved problems in addition to the policy of redeterminations include difficulty rescheduling UAC
interviews, inadequate methods and approaches, and a general misunderstanding of the roles and
responsibilities of certain adults associated with UACs.

RECOMMENDATIONS

To address confusion related to UAC redeterminations, facilitate improved interview techniques and
adjudications, and reduce post-interview processing delays, the Ombudsman recommends that USCIS:

1. Accept jurisdiction of UAC cases referred by the Executive Office for Immigration Review.

2. Accept jurisdiction of cases filed by children in federal custody under the U.S. Department of
   Health and Human Services.
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 4 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

3. Follow established UAC-specific procedures, expand implementation of certain best practices,
   and enlist clinical experts for quality assurance and training. More specifically, USCIS
   should:

          (a) Establish points of contact for the public to improve communication, coordination, and
              problem solving,

          (b) Pre-assign UAC cases to officers with specialized knowledge and skills, and

          (c) Contract with clinical experts adept at interviewing vulnerable children as part of an
              ongoing quality assurance and training component of the UAC asylum program.

4. Limit Headquarters review to a process that can be managed within 30 days.

5. Issue as soon as possible regulations regarding the UAC asylum process.

METHODOLOGY

To complete this review, the Ombudsman’s Office interviewed USCIS Asylum Division managers and staff at
Headquarters and seven of the eight Asylum Offices, EOIR officials, and stakeholders throughout the country.
We also studied case assistance requests and reported incidents submitted directly to our office by stakeholders.

BACKGROUND

The term UAC as defined by the TVPRA refers to an individual who: (a) has no lawful immigration status in
the United States; (b) has not attained 18 years of age; and (c) with respect to whom—(i) there is no parent or
legal guardian in the United States; or (ii) no parent or legal guardian in the United States is available to provide
care and physical custody. 4 Recognizing the distinct vulnerabilities of this population, the TVPRA created new
procedural and substantive protections, particularly for UAC asylum-seekers. It exempted them from the
standard safe third country limitation and the one-year filing deadline. 5 The legislation also made UACs in
removal proceedings eligible for initial consideration of asylum claims by the USCIS Asylum Division. 6
Rather than requiring UACs to seek asylum in an adversarial context, Congress deliberately shifted jurisdiction
at the earliest point possible to USCIS, and required promulgation of regulations “to govern both the procedural
and substantive aspects of adjudicating UAC asylum claims.” 7

Children present in the United States without lawful immigration status may be apprehended by CBP or ICE
depending on their circumstances. Pursuant to the TVPRA, such individuals shall be placed into the custody of
the HHS Office of Refugee Resettlement (ORR) if determined to be a UAC, and issued a Notice to Appear
(NTA). 8 In removal proceedings, ICE attorneys typically complete and provide to each UAC requesting
asylum an “Instruction Sheet for an Unaccompanied Alien Child in Immigration Court to Submit an I-589
Asylum Application to U.S. Citizenship and Immigration Services” (“instruction sheet”). 9 This requires ICE to
sign and date the instruction sheet after noting on it the UAC’s full name and alien registration number. The
instruction sheet specifically states,

          You are receiving these instructions from a representative of the Immigration and
          Customs Enforcement (ICE) because you appear to be an unaccompanied alien child, you
          are in Immigration Court, and you have indicated your intent to file a Form I-589,

                                                                                                                                         2
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 5 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

          Application for Asylum and Withholding of Removal. You may submit an I-589
          application to USCIS only if you have received these instructions from ICE. 10

Apart from explaining USCIS NSC I-589 filing procedures and related receipt and Application Support Center
notices, the instruction sheet requires the UAC to:

          Provide a copy of your USCIS receipt notice to the ICE Office of the Chief Counsel and
          to the Immigration Judge at your next hearing… [where] ICE may seek to continue your
          case in order to allow USCIS to adjudicate your asylum application. 11

In the absence of statutorily required regulations, USCIS has developed and implemented certain temporary
policies and procedures for UAC asylum-seekers. Specifically, on March 25, 2009, USCIS issued a
memorandum to all asylum staff stating that,

          Because section 235(d)(7)(B) of the TVPRA places initial jurisdiction of asylum
          applications filed by UACs with USCIS, even for those UACs in removal proceedings,
          USCIS will need to determine whether an applicant in removal proceedings is a UAC at
          the time of filing such that USCIS has initial jurisdiction. The NSC, as the entity where
          most UACs will file, will make an initial determination as to jurisdiction. It will accept
          the filing of an applicant in removal proceedings where the filing includes the UAC
          Instruction Sheet indicating that the applicant is a UAC. 12

Internal guidance 13 issued by USCIS further indicates:

          Accordingly, NSC should accept the asylum application of an individual in removal
          proceedings if:

          (1) the date of birth on the Form I-589 indicates that applicant is under 18 at the time of
              filing with USCIS; or
          (2) the applicant has submitted a copy of the UAC Instruction Sheet with the I-589,
              regardless of any other evidence of the applicant’s age at the time of filing.

Specifically with regard to jurisdiction, the guidance notes, “[T]he NSC should reject an I-589 filing due to lack
of jurisdiction if the applicant is in removal proceedings, does not include the UAC instruction sheet, and is 18
years of age or more.” 14 Where the NSC accepts a Form I-589, USCIS makes clear, “The question as to
whether the applicant is in fact a UAC will be examined again at the time of the Asylum Office interview.” 15

This point also appears in USCIS’ March 25, 2009, memorandum:

          Even where the NSC accepts the [I-589] filing, the Asylum Office at the time of
          interview should evaluate whether the applicant was a UAC at the time of filing.
          Inclusion of the UAC Instruction Sheet in the filing should serve as evidence that the
          applicant is a UAC. Nonetheless, at the time of direct filing or of interview, the Asylum
          Office may need to review other factors to determine whether the applicant is a UAC.
          For instance, while the applicant may have been a UAC at the time of receiving the UAC
          Instruction Sheet from ICE, the applicant must be a UAC at the time of filing the Form I-
          589 in order for USCIS to have initial jurisdiction. 16

                                                                                                                                         3
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 6 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

Thus every UAC asylum interview typically begins with an AO exploring whether USCIS has jurisdiction over
the case. This is true despite earlier conclusions reached by EOIR, ICE, HHS/ORR and the NSC as to the
applicant’s UAC status; USCIS still requires AOs to confirm that each applicant was under 18 years of age and
unaccompanied at the time he or she filed the Form I-589. 17 During the interview, this line of jurisdictional
inquiry ultimately merges with evaluation of the actual asylum claim. 18

At the end of the asylum interview, the AO prepares a memorandum on jurisdiction where it has been found not
to exist, or an assessment of the UAC’s asylum claim. 19 This is forwarded initially to the AO’s supervisor, then
to USCIS Headquarters. 20 When a review by Headquarters has been completed, the case is returned to the AO
to prepare and issue a final decision. The AO may issue a letter granting asylum, a “Decision Notice for Non-
Eligibility” based on the merits with an explanation of why the case did not qualify for asylum, or a “Notice of
Lack of Jurisdiction.” 21 Stakeholders report that while a few “lack of jurisdiction” redeterminations provide
details, most are form letters without specific explanations and deemed final. 22 Regardless of decision type,
unless USCIS grants asylum, the case is returned to ICE for continuation of removal proceedings; this involves
transferring the actual A-file with the AO’s notes and any sworn statements provided by the applicant. 23

As summarized in an American Immigration Lawyers Association article,

          A child’s living circumstances or relationship with his or her family may be dynamic, so
          the child may fall both within and without of the UAC definition while present in the
          United States. Given this fluidity, as well as inconsistencies in practice by DHS [the
          Department of Homeland Security] and EOIR, legal advocates believe that the UAC
          definition itself is too vague and impractical, and that the status, once attached, should
          remain with a child through the pendency of his or her case. 24

TVPRA’s procedural and substantive protections were designed to remain available to UACs throughout
removal proceedings, housing placement, and the pursuit of any available relief. Subjecting a child seeking
asylum to multiple UAC determinations as is required by USCIS’ temporary guidance appears at odds with the
TVPRA’s express purpose, namely, to provide timely, appropriate relief for vulnerable children.

USCIS’ policy of redetermining UAC status creates delay and confusion. Instead of facilitating expedited, non-
adversarial interviews for young asylum-seekers, USCIS has established a process that essentially disregards
not only the original UAC finding by the immigration judge with ICE’s consent, but also the NSC’s
jurisdictional determination rendered in advance of accepting from the UAC his or her Form I-589.

While some USCIS AOs have identified and sought to address through best practices sensitivities and
challenges associated with UAC claims, current unresolved problems in addition to the policy of conducting
redeterminations include: difficulty rescheduling UAC interviews, inadequate methods and approaches, and a
general misunderstanding of the roles and responsibilities of certain adults associated with UACs.

ANALYSIS AND RECOMMENDATIONS

To address confusion related to UAC redeterminations, facilitate improved interview techniques and
adjudications, and reduce post-interview processing delays, the Ombudsman recommends that USCIS:

1. Accept jurisdiction of UAC cases referred by the Executive Office for Immigration Review.

In the TVPRA, Congress requires that:
                                                                                                                                         4
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 7 of 17
Citizenship and Immigration Services Ombudsman               Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children


          Any unaccompanied alien child sought to be removed by the Department of Homeland
          Security, except for an unaccompanied alien child from a contiguous country … shall be
          … placed in removal proceedings under section 240 of the Immigration and Nationality
          Act (8 U.S.C. 1229a)[.] 25

When placing a child in §240 proceedings, the apprehending entity, whether ICE or CBP, must make a finding
that the child is unaccompanied. DHS is then required to transfer custody of the unaccompanied child to HHS
within 72 hours. 26 Prior to doing so, DHS as with any apprehended adult, typically issues an NTA, advising the
unaccompanied child of the nature of the proceedings, alleged immigration law violations and consequences of
failure to appear in immigration court. HHS maintains the care and custody of children transferred by ICE
through a network of shelters. “The facilities provide children with classroom education, health care,
recreational opportunities, vocational training, mental health services, family reunification, access to legal
services, and case [workers].” 27

Shelter staff tries to find a secure and safe setting for the child to reside during the pendency of his or her
immigration case 28 by learning the needs of the child and screening potential housing sponsors. 29 Sometimes
these sponsors are parents, family friends, or siblings. Before placing a child in a home, HHS conducts
background checks on all in residence, and determines whether a home study or social services are necessary to
further ensure the child’s safety. 30 During these processes, children are limited in their external
communications by facility rules. HHS places children who do not have viable sponsors, or children with
special needs into long-term foster care facilities. 31

Normally, if an individual in §240 proceedings wants to seek asylum, he or she must file a request with EOIR
and present their case to an immigration judge. 32 In the TVPRA, Congress made an exception for
unaccompanied children, thus permitting them to request asylum from USCIS rather than EOIR. 33 Under this
exception, Congress did not provide language indicating that the filing of an asylum application should trigger a
new or successive UAC determinations that could eliminate statutory protections or remove the UAC from
§240 proceedings. Rather, the TVPRA exception impacts procedure such that the only way a child in §240
proceedings may file a claim for asylum with USCIS is after the immigration judge determines, with input from
ICE, that the child is unaccompanied, and instructs him or her to file an asylum claim directly with USCIS.
EOIR has established special dockets for children’s cases in different jurisdictions which helps facilitate this
process. 34

When the TVPRA went into effect, USCIS introduced an instruction sheet that must be signed by ICE and
provided to the child during §240 proceedings. Judges instruct ICE counsel to provide a signed sheet after they
determine that a child wants to request asylum as a UAC. 35 On the occasions when ICE voluntarily provides
the instruction sheet ICE essentially agrees that the minor is eligible to pursue a claim outside the adversarial
setting of immigration court. 36 Although USCIS introduced this instruction sheet as “evidence of UAC
status,” 37 the agency subsequently retreated from that descriptor, and now maintains that the sheet is
informational only. 38 If the latter characterization is indeed valid, it remains unclear why USCIS has not posted
the sheet in plain language on its public website, translated the information into languages other than English,
and omitted the requirement of cooperation and consent by an ICE attorney.

After an immigration judge determines, typically by relying on a prior ICE or CBP UAC finding, and ICE
counsel completes and provides to the applicant the instruction sheet, USCIS interprets the TVPRA as requiring
it to perform UAC status redeterminations, not only upon receipt of the Form I-589 filing by the NSC, but also
during the asylum interview. 39 This practice has created an uncertain process for children who appear in
                                                                                                                                       5
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 8 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

immigration court alone, without a guardian or other adult, or counsel to represent them. By contrast, less
vulnerable children, such as children who have not been detained, live with their parents, and are not subject to
immigration court proceedings, may file an affirmative asylum request without USCIS questioning
jurisdiction. 40

After the NSC accepts the Form I-589 for cases referred by EOIR, the USCIS AO conducts a jurisdictional
assessment by exploring the parent- or legal guardian-child relationship. This type of assessment detracts from
the substantive questioning typically associated with an asylum hearing or adjudication. In fact, stakeholders
nationwide report that USCIS UAC asylum interviews have shifted in focus from the merits of a claim to
queries on jurisdiction that absorb up to half of the entire interview. 41

USCIS issues UAC jurisdiction redeterminations only after completing a full asylum interview and two levels
of supervisory review. Cases rejected for lack of jurisdiction are returned to the immigration judges that
initially referred them to USCIS. The judges must either start a new asylum process in court or terminate
proceedings which will require the child to file a new asylum case with USCIS. In fiscal years 2010 and 2011,
USCIS returned cases based on jurisdiction at a rate of approximately 44% and 39%, respectively. 42 As of
March 2012, USCIS was returning cases to the immigration court on jurisdiction grounds in 45% of its UAC
cases. 43 This means USCIS devotes significant time and effort to adjudicating UAC filings, only to dismiss
almost half of that work. 44 This circular process of returning cases to EOIR can immediately be eliminated if
USCIS relies on determinations made in immigration court. It will also enable AOs to refocus their time and
limited resources on evaluating the substance of asylum claims.

  Case Example:                                      Eliminating the practice of USCIS redetermining UAC status
                                                     during the asylum interview would also restore a level of
   The Ombudsman’s Office received a case of a       fairness that comes from having a predictable and uniform
  14-year old that filed for asylum and              process. When USCIS returns a case to the immigration
  completed an interview while detained in an        court based on an adverse jurisdiction redetermination, it
  HHS facility. Within a short period of time        generally does not provide the applicant with any fact-
  after the interview, HHS arranged                  specific explanation as to why USCIS declines to exercise
  transportation to reunite the UAC with a
  parent, whom the UAC had not seen in years.
                                                     jurisdiction and the decision is final. 45 As a result, some
                                                     individuals representing minors have commented, “Children
  After a Headquarters review, USCIS                 enter the USCIS process blind and frequently exit with no
  determined that the child was not a UAC at the     clarity for future reference.” 46
  time of filing and returned the case to the
  immigration court. In response, the presiding      Under the law, USCIS will readily accept jurisdiction for
  immigration judge terminated the UAC’s court       cases filed by minors who are not in §240 proceedings. 47
  case on the grounds that minors filing for         Eliminating jurisdiction redeterminations would increase
  asylum while under §240 proceedings and            fairness by preventing disparate treatment of unaccompanied
  within HHS custody are UACs. By terminating
                                                     children appearing in immigration court. Furthermore, where
  the case, the judge ensured that USCIS would
  accept jurisdiction of a new filing, at the risk   USCIS entertains but ultimately returns to EOIR a request for
  that the UAC would not file an application for a   asylum it does so with an adverse record including the AO’s
  second time.                                       interview notes and any sworn statements provided by the
                                                     applicant. 48 This information is available for use by ICE as it
  As a consequence, a year passed since the          prosecutes the government’s case. Applicants lack any
  UAC completed the first asylum interview and       opportunity to challenge this record which may be used to
  the UAC was faced with the tasks of locating a     cross-examine them months or years after the interview. This
  new attorney, re-filing and re-interviewing for    seems particularly problematic since the derogatory
  asylum before USCIS as an affirmative case.        information gathered and shared with ICE flows from a
                                                                                                                                         6
                     Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 9 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

process USCIS claims it lacks jurisdiction to administer.

USCIS has explained that sharing asylum office records with ICE is fair to the children because each child
and/or their representative may take notes during interviews, and similar information is developed and shared
with ICE in affirmative asylum cases. 49 However, Congress determined that unaccompanied children appearing
in court alone under §240 proceedings are deserving of a process that will take into account their vulnerability
and special needs. 50 In this regard, USCIS does not distinguish assessments based on lack of jurisdiction vs. the
merits of an asylum claim when returning A-files to ICE. 51 Nor does it acknowledge the disparate impact of
time delays caused by Headquarters review on UAC as opposed to affirmative asylum cases, which tend to be
referred more quickly to EOIR. Disturbingly, some UACs in immigration court have started waiving their right
to seek asylum before USCIS. 52 While this decision returns unaccompanied children to a pre-TVPRA state, it
at least spares them the pain of recounting their experiences to USCIS in a process fraught with delays and the
risk of USCIS’ forwarding harmful records to ICE.

2. Accept jurisdiction of cases filed by children in federal custody under the U.S. Department of Health
   and Human Services.

HHS has the statutory responsibility to exercise care and custody over unaccompanied children. 53 HHS will not
exercise custody over any child unless a U.S. government agency has made a finding that the child meets the
definition of a UAC. Children in HHS custody are unable to leave unless HHS releases custody to another
entity or individual, or consents to a court order doing the same. 54

Under the TVPRA section titled “Permanent Protection for Certain At-Risk Children,” Congress states:

          An asylum officer … shall have initial jurisdiction over any asylum application filed by
          an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act
          of 2002 (6 U.S.C. 279(g))), regardless of whether filed in accordance with this section or
          section 235(b) (Emphasis added). 55

Through this language Congress determined that children eligible for initial jurisdiction before an AO would be
those same children captured under the statutory provision and definition used to determine custody transfers to
HHS. 56 Congress did not include language that would require a new determination of UAC status or
consequently remove a minor from HHS custody based upon the filing of an asylum application. Nonetheless,
USCIS has interpreted the language above as a requirement for AOs to determine UAC status for children that
file applications while in HHS custody. As long as these children remain in HHS custody, USCIS has no basis
to determine a conflicting status, even in instances where a child may be separated from a parent who is living
in the United States. 57

USCIS explains its practice and interpretation of the law by stating that determinations used to assess whether a
parent can provide adequate care are distinct from whether a parent can assist a child with a legal claim for
asylum. USCIS policy instructs AOs to determine whether a parent has knowledge of and consents to the
child’s asylum claim. 58 USCIS expands this a bit in practice by determining whether a parent is available to
assist a child with an asylum claim and in daily life. 59

Based largely upon information provided by the minor, AOs perform assessments of complex parent-child
relationships and situations for which they lack specialized training. AOs are not equipped to determine if a
parent is able to provide care across domains for a minor child. For example, housing circumstances of UACs
frequently shift from federal facilities, state facilities, or individual homes for a variety of reasons unknown to
                                                                                                                                         7
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 10 of 17
Citizenship and Immigration Services Ombudsman                Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

the child. A parent-child relationship may be particularly complicated and inscrutable to the child who grew up
in a separate country and may be getting to know his or her biological parent(s) for the first time or after years
of separation. Exploring questions regarding parental behavior and whether it meets the child’s physical,
mental, and/or emotional needs is more appropriately within the purview of a trained clinician. 60 This is
especially true where the UACs parents’ or legal guardians’ interests may be in conflict with their own. 61

In short, USCIS lacks the clinical expertise to evaluate whether a child in HHS custody has a parent or legal
guardian available to provide adequate care, or may have one available in the future. HHS has social workers
on staff and the ability to commission home studies to assess whether a parent or legal guardian’s fitness. For
children who begin the asylum process in HHS custody, USCIS should rely on the fact that the child remains a
UAC. Eliminating USCIS jurisdiction redeterminations for these children will help protect them from the same
adverse consequences described in Recommendation 1.

3. Follow established UAC-specific procedures, expand implementation of certain best practices, and
   enlist clinical experts for quality assurance and training.

More specifically, USCIS should:

          (a) Establish points of contact for the public to improve communication, coordination, and problem
              solving.

Currently, USCIS regards as a high priority scheduling UAC cases; it frequently does so within weeks of
accepting a Form I-589. Yet UACs routinely need to reschedule interviews when they are set so quickly. In
fiscal years 2010 and 2011, asylum offices granted requests to reschedule 407 and 353 times, respectively. 62
USCIS confirmed that when interviews are rescheduled, new notices are generated in tracking systems. Some
stakeholders report that they must call the asylum office repeatedly and up until the day before the originally
assigned interview date to learn whether their request to be rescheduled was granted. All asylum offices are
required by standard procedures to mail a system-generated interview notice to the UAC’s representative.
Where time is of the essence, some offices contact representatives by email or telephone as well.

Rescheduling UAC cases is a logistical challenge for asylum offices, but most requests are preventable when
asylum offices coordinate initial interview scheduling with attorneys, HHS, and/or UAC custodians. By
coordinating with stakeholders upon receipt of a UAC filing, asylum offices will reduce rescheduling requests
and improve the overall efficiency of the UAC asylum process. For example, asylum offices will benefit from
learning whether the child will soon be transferred or released to a new jurisdiction, is filing for any other forms
of immigration relief, and/or has an attorney or other representative who may need time to prepare the case.

An additional scheduling hurdle arises from conflicts between the asylum process and the process for seeking
special immigrant juvenile status (SIJS). The latter requires a family or juvenile court hearing before the UAC
can file the immigration petition. Stakeholders report that immigration judges frequently pressure children to
file applications for relief during a time period that is not reasonable or sufficient for obtaining court orders
from family or juvenile courts. 63 In contrast, immigration judges tend to grant lengthy continuances after a
child files an immigration application, particularly a Form I-589. 64

Under these circumstances, children with potentially viable asylum claims who are also strong candidates for
SIJS may pursue both in an effort to ensure they can complete the family or juvenile court process before being
ordered removed. Increased coordination when scheduling asylum interviews to ensure they do not conflict
with requirements related to other potentially viable forms of relief will increase efficiency and spare children
                                                                                                                                        8
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 11 of 17
Citizenship and Immigration Services Ombudsman                  Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

unnecessary anxiety. It would also diminish the logistical problem that arises when the asylum office, local
field office, and ICE attorney simultaneously require the child’s immigration file to proceed with their cases.

USCIS currently has UAC points of contact in each asylum office that serve primarily as internal resources for
DHS and other federal agencies. 65 USCIS acknowledges that a spectrum of procedural issues arise in UAC
cases. 66 The agency understands that it may be necessary to establish a close working relationship with a
minor’s attorney and non-government custodian 67 and encourages contact with a child’s representative prior to
scheduling an interview. 68 Expanding the role of UAC points of contact to help serve the public will help
improve communication, coordination and problem solving.


  Best Practice: One asylum office has a designated point of contact for coordinating UAC interview
  schedules. When the office receives a UAC application, the point of contact immediately reaches out to
  representatives or HHS facilities via telephone to coordinate an interview date. The office reports that this
  initial communication saves time and resources by scheduling an interview that works well with the various
  scheduling demands affecting UACs, including detention facility schedules, court schedules, medical
  evaluations, transportation limitations and school restrictions. If a UAC needs to reschedule an interview,
  the point of contact is directly accessible by telephone or email and will work with the UAC to choose
  another date that works for both the UAC and asylum office.

          (b) Pre-assign UAC cases to officers with specialized knowledge and skills.

USCIS has issued guidance and training materials including 13 pages of specialized instruction designed to
benefit child applicants. 69 However, stakeholders report uneven application of these measures, citing overly
invasive, unnecessary and at times insensitive lines of questioning. Developing a cadre of AOs with specialized
knowledge and skills concerning children’s issues will improve agency efficiency, consistency, and
performance for this uniquely vulnerable population.

Asylum offices have varied methods for assigning officers to UAC cases. Some do so randomly and on the day
of the interview. USCIS officials using this method of case assignment explain that all AOs are capable of
interviewing UACs and this method eases the administrative task of reassigning cases when officers call in sick.

Essentially, this method of case assignment prioritizes administrative needs above a UAC applicant’s needs. As
a result, stakeholders report that children experience long pre-interview waiting times while the AO reads the
file, which generates anxiety. Other asylum offices pre-assign cases to officers who have been designated to
interview children. These offices report that this allows AOs to more thoroughly prepare. Asylum officials and
stakeholders agree that AOs who have been afforded lead time to review a child’s file are better prepared and
more efficient during asylum interviews. 70

Asylum offices that pre-assign cases also report that some officers are more skilled in communicating with
children. Initially AOs were assigned to UAC cases with this consideration, but this has changed over time.
Stakeholders report that the earlier practice was associated with AOs following USCIS guidelines, 71 and
demonstrating appropriate communication skills, such as realizing when to re-phrase questions, offer assuring
non-verbal cues, and recognize the child’s need for a restroom break. Interviews reflected the non-adversarial
process that the TVPRA envisioned for children. Stakeholders report that there has been a shift over time in
officer quality and performance. They no longer feel able to set the child’s expectations or assure that the
interview will involve a conversation with a child-friendly officer in a less adversarial climate than immigration
court.

                                                                                                                                          9
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 12 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children

While ideally all AOs should be trained to handle UAC cases, in reality, not all individuals are similarly situated
in their ability to interview children. “Reassurance, empathetic support, carefully framed questions,
encouragement, and topic-shifting are crucial techniques for facilitating interviews of children.” 72 If an AO has
the proper questioning 73 and listening skills 74 to interview children, interviews will be more thorough and the
officer’s case assessments will be more complete and accurate. 75

Acknowledging the difference in officers does not detract from the professionalism or equities of AOs, but
ignoring important distinctions risks undermining the child’s ability to convey his or her story effectively to
establish a cognizable claim. 76 Given the inherently serious nature of asylum cases, providing vulnerable
children with properly skilled interviewing officers is basic to ensuring a fair process. USCIS recognizes this in
its guidance but needs to implement it across asylum offices. 77

Another practice that varies among asylum offices is interviewing adults who bring UACs to their interviews.
USCIS policy does not require that a witness or adult be present at a child’s interview, 78 but allows trusted
adults 79 to participate “as appropriate and with consent of the child.” 80 Existing policy stresses that “attention
to the nature of the relationship between the child and adult is particularly important.” 81 Yet some AOs compel
adults appearing with UACs to participate in interviews even when they indicate a desire not to do so. 82

Stakeholders report that when adults are interviewed without independent counsel and without knowledge of the
child’s claim, they are extremely concerned about hurting the child’s case; children frequently read and mirror
that apprehension. As a result, some stakeholders have stopped allowing adults to wait with children or even
enter asylum office buildings to prevent the practice of compelled interviews. In accordance with agency
guidance, USCIS must ensure that all asylum offices limit adult interviewees to those who are necessary to
assist a child or serve as a witness.

Pre-assigning UAC cases to a cadre of AOs with specialized knowledge and skills will better ensure the full and
proper implementation of existing USCIS guidance and relevant court rulings, and minimize the costs
associated with varied interview practices. Asylum offices with a small volume of UAC cases will also benefit
from this approach even if those with specialized knowledge and skills provide input as a collateral duty.

          (c) Contract with clinical experts adept at interviewing vulnerable children as part of an ongoing
              quality assurance and training component of the UAC asylum program.

Currently asylum offices use various methods to monitor UAC interviews 83 and bolster officer training. 84
While USCIS Headquarters’ staff reviews paper interview assessments, the agency lacks a reliable system to
ensure high quality UAC interviews, or to address the myriad challenges in terms of past injury and effective
communication presented by this population. As DHS leaders have often stated, the quality of the process is as
important as consistency. 85 Therefore, implementing a mechanism to monitor effectively UAC interviews and
calibrate officer training will likely enhance the program. 86

In this regard, incorporating clinical experts adept at interviewing vulnerable children as part of an ongoing
quality assurance and training program offers a potentially valuable, sensible approach to processing UAC
claims. Neutral contracted professionals may add integrity and accountability through independent, culturally
sensitive evaluations, monitoring, statistical sampling, and training. The presence of unbiased clinicians with a
commitment to quality control should not detract from interview experiences of UACs but rather improve it.
Expert evaluations also might minimize the number of cases in need of review by Headquarters.



                                                                                                                                         10
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 13 of 17
Citizenship and Immigration Services Ombudsman                 Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children




4. Limit Headquarters review to a process that can be managed within 30 days.

As indicated earlier, the Asylum Division at Headquarters reviews all UAC cases. 87 This is not required by law
but was established by USCIS to ensure consistency and quality. 88 Despite USCIS’ best efforts, the review
process, focused in part on jurisdiction matters, takes several months and sometimes a year or more. This pulls
time and resources away from developing expertise on substantive UAC asylum issues, and may also impact
negatively a child’s eligibility for foster care, refugee minor benefits, or continued placement in an appropriate
care facility. It is untenable for children to wait so long, especially after having been encouraged early on to file
and undergo interviews related to their asylum claims.

Because UACs typically remain in §240 removal proceedings and                             Headquarters Review
sometimes HHS custody, the Ombudsman’s Office recommends                                     for June 2012
that USCIS implement a review process consistent with its                                   (58 Total Cases)
handling of other applications and petitions filed by individuals in                                                Cases Pending
removal proceedings and/or detention. 89 A uniform solution is to                                                   More than 1
limit the Headquarters review to a period of thirty business days.                     12                           Year
This is not intended to undermine the processing of UAC asylum                                                      Cases Pending
                                                                                  4                                 6-12 Months
claims, but rather to render it more effective.
                                                                                                   42               Cases Pending
                                                                                                                    3-6 Months
5. Issue as soon as possible regulations regarding the UAC
   asylum process.

The TVPRA mandates regulations that consider the special needs of UACs and address the procedural and
substantive aspects of UAC cases. 90 For the purpose of this review, the Ombudsman’s Office has focused only
on procedural aspects of UAC cases. USCIS is currently working with other federal agencies to promulgate
regulations. 91 The Ombudsman’s Office suggests that during this process, USCIS seize the opportunity to
examine and apply policies that have worked and avoid those that have created confusion. While developing
regulations, the Ombudsman’s Office recommends that USCIS engage in interagency communication with
EOIR and ICE to resolve concerns regarding the integrity of UAC determinations and filing processes.

CONCLUSION

UAC asylum claims involve a uniquely at-risk population. Until regulations have been promulgated and
implemented, the Ombudsman’s Office encourages USCIS to collaborate with other government entities and
stakeholders to ensure timely, appropriate processing of these cases. Current practices have proven duplicative,
inefficient, and more adversarial for UACs than those applied to adults or accompanied children seeking
asylum. The Ombudsman’s Office is committed to working with USCIS to overcome identified procedural,
informational and training barriers to serve better vulnerable children seeking immigration relief.

1
  William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA), Pub. L. No. 110-
457, 122 Stat. 5044 (2008).
2
  The Immigration and Nationality Act (INA) § 208(b)(3)(C); 8 U.S.C.A. § 1158(b)(3)(C).
3
  TVPRA 2008 § 235(d)(8).
4
  Homeland Security Act of 2002 § 462(g); 6 U.S.C. § 279(g); TVPRA 2008 § 235(g).
                                                                                                                                         11
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 14 of 17
Citizenship and Immigration Services Ombudsman             Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children


5
  TVPRA 2008 § 235(d)(7)(A); 8 U.S.C.A. § 1158(a)(2)(E).
6
  TVPRA 2008 § 235(d)(7)(B); 8 U.S.C.A. § 1158(b)(3)(C).
7
  TVPRA 2008 § 235(d)(8).
8
  TVPRA 2008 § 235(b)(1); TVPRA 2008 § 235(a)(5)(D).
9
  USCIS Memorandum, “Implementation of Statutory Change Providing USCIS with Initial Jurisdiction over
Asylum Applications Filed by Unaccompanied Alien Children” (Mar. 25, 2009); http://www.uscis.gov
/USCIS/Laws/Memoranda/Static_Files_Memoranda/2009/uac_filings_5f25mar09.pdf; (accessed Aug. 26,
2012).
10
   U.S. Department of Homeland Security (DHS) Document, “Instruction Sheet for an Unaccompanied Alien
Child in Immigration Court to Submit an I-589 Asylum Application to U.S. Citizenship and Immigration
Services (USCIS),” (Mar. 2009).
11
   Id. at 2.
12
   See supra note 9.
13
   USCIS Memorandum, “Statutory Change Affecting Service Center Operations’ Procedures for Accepting
Forms I-589 Filed by Unaccompanied Alien Children” (April 9, 2009); (accessed Sept. 12, 2012).
14
   Id. at 3.
15
   Id. at note 2.
16
   See supra note 9.
17
   Id.
18
   Information provided by stakeholders and USCIS (Jun. 2011-Jun. 2012).
19
   USCIS Asylum Officer Training Materials, “Adjudicating Children’s Asylum Claims: TVPRA Issues,”
provided by USCIS (Mar. 20, 2012).
20
   Information provided by USCIS (2011-2012).
21
   Id.
22
   See supra note 18.
23
   See supra note 9.
24
   American Immigration Lawyers Association, Immigration Practice Pointers 2011- 2012 Edition, “The ABCs
of Representing Unaccompanied Children,” (June, 2011) at page 588.
25
   TVPRA 2008 § 235(a)(5)(D); 8 U.S.C.A. § 1232(a)(5)(D)(i).
26
   TVPRA 2008 § 235(b)(3); 8 U.S.C.A. § 1232(b)(3).
27
   Elaine M. Kelley, “Our Programs for Vulnerable and Unaccompanied Children,” U.S. Department of Health
& Human Services, Administration for Children and Families, Office of Refugee Resettlement,
http://icpc.aphsa.org/home/Doc/KelleyICPCReviewingPractices.pdf (accessed Aug. 26, 2012).
28
   Id.
29
   TVPRA 2008 § 235(c)(2).
30
   TVPRA 2008 § 235(c)(3).
31
   See supra note 27.
32
   8 C.F.R. § 208.2(b).
33
   TVPRA 2008 § 235(d)(7)(C).
34
   See EOIR Fact Sheet, “Unaccompanied Alien Children in Immigration Proceedings” (Apr. 22, 2008);
http://www.justice.gov/eoir/press/08/UnaccompaniedAlienChildrenApr08.pdf (accessed Aug. 26, 2012).
35
   Information provided by stakeholders (Jun. 2011-Jun.2012).
36
   Legal representatives in interactions with the Ombudsman’s Office have confirmed that in some instances,
ICE uses the sheet as a tool to compel children to complete pleadings or wait until certain hearing dates, by
withholding the sheet and thereby withholding access to the UAC asylum process.
37
   See supra note 10.
38
   Information provided by USCIS (Mar. 20, 2012).
                                                                                                                                     12
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 15 of 17
Citizenship and Immigration Services Ombudsman               Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children


39
   See supra note 9; “In conducting the interview of someone who appears to be a UAC and who is in removal
proceedings, the asylum officer should verify that the applicant was a UAC at the time of filing such that
USCIS has jurisdiction over the claim.” USCIS Asylum Officer Basic Training Course, “Guidelines for
Children’s Asylum Claims,” (Revised Sep. 1, 2009) at 16.
40
   These children are considered affirmative applicants, a type of applicant that USCIS readily accepts under its
jurisdiction. See 8 CFR §208.2(a).
41
   Information provided by stakeholders (Jun.2011-Jun.2012). One example included an interview that lasted
four hours with two and a half hours discussing jurisdiction matters unrelated to the merits of the asylum claim.
42
   Information provided by USCIS (Mar. 20, 2012).
43
   Id.
44
   Asylum officials in local offices have contemplated options to help relieve the strain of jurisdiction
redeterminations on their resources including: (1) conducting an initial interview on jurisdiction only, allowing
USCIS Headquarters to render a redetermination conclusion, and then scheduling a second interview on the
merits of the asylum claim; (2) creating a paper-based jurisdiction redetermination process; (3) allowing asylum
officers to play a role in determining jurisdiction in immigration court; and (4) working with ICE to request that
immigration judges terminate proceedings once an application has been filed as a matter of fairness so that
UACs will receive the same process as children who file but are not within the scope of TVPRA. Information
provided by USCIS (May 2011-Apr. 2012).
45
   Some asylum offices have stated that they would consider a written request from the child to reconsider
jurisdiction, but there is no formal, public, or uniform process to request reconsideration of a jurisdiction
redetermination.
46
   Information provided by stakeholders (Jun.2011-Jun.2012).
47
   See supra note 40.
48
   USCIS asylum officer assessments are commonly referred to as a record, although they are not verbatim
documentation of a child’s sworn statements.
49
   Information provided by USCIS (Mar. 20, 2012).
50
   TVPRA 2008 § 235(d)(8).
51
   Information provided by stakeholders and USCIS (Jun. 2011-Jun. 2012).
52
   Information provided by stakeholders (Jun.2011-Jun.2012).
53
   6 U.S.C.A. § 279.
54
   6 U.S.C.A. § 279; 8 U.S.C.A. § 1101 (a)(27)(J)(iii)(I).
55
   TVPRA 2008 § 235(d)(7)(C); 8 U.S.C.A. § 1158(b)(3)(C).
56
   TVPRA 2008 § 235(g).
57
   “This [UAC] definition encompasses separated minors, e.g., those who are separated from their parents or
guardians, but who are in the informal care and physical custody of other adults, including family members.”
USCIS Asylum Officer Basic Training Course, “Guidelines for Children’s Asylum Claims,” (Revised Sep. 1,
2009) at 17.
58
   “Asylum officers should elicit information about issues of guardianship and parental knowledge of and
consent to the application for asylum … These questions provide a general framework for exploration of issues
of guardianship and parental knowledge and consent.” Id. at 20-21
59
   Information provided by USCIS and stakeholders (May 2011-Apr. 2012).
60
   In a parallel context, Congress determined that Special Immigrant Juvenile Status (SIJS) findings on abuse,
abandonment and neglect are better handled by family and juvenile courts than USCIS. See 8 U.S.C.A. §
1101(a)(J)(i),(ii).
61
   “Courts have recognized that there will always be a potential inherent conflict where the child is in removal
proceedings but the parent or legal guardian is not. Cf. Olowa v. Ashcroft, 368 F.3d 692, 704 n.19 (7th Cir.
2004) (observing the need for an “impartial advocate to assist” children whose parents – but not the children –
                                                                                                                                       13
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 16 of 17
Citizenship and Immigration Services Ombudsman                Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children


are in removal proceedings, due to the “potential conflict between the parents’ interests and those of the
children”); Cf. Polovchak v. Meese, 774 f.2d 731, 736 (7th Cir. 1985) (noting, where minor child sought
political asylum over objections of his parents, that “a minor may be mature enough to assert certain individual
rights that equal or override those of his parents.” Information provided by stakeholders (Jun.2011-Jun.2012).
62
   These numbers reflect rescheduled interviews that were granted after an initial interview was generated in
USCIS systems, for 282 and 205 cases, respectively. That is, an individual UAC may have asked to reschedule
his or her interview more than one time. These numbers do not capture interviews that were rescheduled due to
USCIS needs or rescheduling requests that USCIS did not grant. Information provided by USCIS (Mar. 20,
2012).
63
   In some instances, immigration judges require children to file applications for relief within weeks or a few
months of being apprehended and detained. Information provided by stakeholders (Jun. 2011-Jun. 2012).
64
   The pressure from immigration judges coupled with swift interview scheduling also nullifies a TVPRA
provision that allows children more time to prepare filings for asylum. See TVPRA § 235(d)(7)(E); 8 U.S.C.A.
§ 1158(a)(2)(E).
65
   See supra note 9 at 7.
66
   “A range of procedural issues arise related to UAC cases, including scheduling, file transfer requests, UAC
decision notices, waiver of presence of representative, and withdrawals.” USCIS Training Materials,
“Children’s Module TVPRA Issues” (Jan. 31, 2011); Information provided by USCIS (Mar. 20, 2012).
67
   “Given the non-adversarial nature of the affirmative asylum adjudication and the special considerations
associated with adjudicating a child’s claim, a close working relationship with the child’s representative and
support person may be necessary to ensure that the child’s claim is fully explored.” See supra note 57 at 36.
68
   “For a child under 14, if possible, contact applicant’s representative prior to interview to determine if he/she
is coming to the interview.” USCIS Training Materials, “Children’s Module Capacity Issues” (Jan. 24, 2011);
Information provided by USCIS (Mar. 20, 2012).
69
   USCIS Asylum Officer Basic Training Course, “Guidelines for Children’s Asylum Claims,” (Revised Sep. 1,
2009).
70
   For example, after receiving the suggestion from legal representatives, one asylum office decided to try pre-
assigning UAC cases. The office noticed a remarkable change in the officer’s preparedness for interviews.
Legal representatives mentioned that time in the waiting room decreased significantly and applauded officers
for skipping questions on matters that were substantially documented.
71
   An AO should be skilled to build rapport with children, deliver a child-appropriate opening statement, use a
tone that will build trust and assure a child, be able to read the child and promote entrusting body language that
children can read. See supra note 69 at 22-24; “The responsibility may fall to the asylum officer to monitor the
child’s needs… As the interview draws to a close, the asylum officer should … help to restore the child’s sense
of security at the conclusion of the interview.” See supra note 69 at 25.
72
   Id. at 24.
73
   “Children may not understand questions and statements about their past because their cognitive and
conceptual skills are not sufficiently developed. The asylum officer’s questions during the interview should be
tailored to the child’s age, stage of language development, background, and level of sophistication.” Id. at 25.
74
   “[A]sylum officers should be conscientious of age-related or culturally-related reasons for a child’s choice of
words.” Id.
75
   “Proper questioning and listening techniques will result in a more thorough interview that allows the case
assessment to be more complete and accurate.” Id. at 26.
76
   “Asylum officers may have to build rapport with the child to elicit the child’s claim and to enable the child to
recount his or her fears and/or past experiences. Where the child finds the asylum officer friendly and
supportive, the child is likely to give fewer false details.” Id. at 22.


                                                                                                                                        14
                    Case 8:19-cv-01944-GJH Document 91-3 Filed 12/20/19 Page 17 of 17
Citizenship and Immigration Services Ombudsman                  Ensuring a Fair and Efficient Asylum Process for Unaccompanied Children


77
     “It is in the child’s best interests to be interviewed by an official who has specialized training in child refugee
issues. To the extent that personnel resources permit, Asylum Offices should attempt to assign asylum officers
with relevant background or experience to interview children’s cases.” Id. at 15; “To address the unique
situation of child asylum-seekers, asylum officers must make adjustments to their interviews and interview style
to facilitate the process. Procedural adjustments made at the asylum office include allowing the child to be
interviewed by an officer with relevant experience…” Id. at 51.
78
   “The policy of allowing a trusted adult to participate in this process does not mean to suggest that the trusted
adult serve as a substitute for an attorney or an accredited representative, neither is there a requirement that a
trusted adult, attorney, or accredited relative be present at the interview.” Id. at 19.
79
    “A trusted adult is a support person who may help to bridge the gap between the child’s culture and the
environment of a U.S. asylum interview. The function of the adult is not to interfere with the interview process
or to coach the child during the interview, but to serve as a familiar and trusted source of comfort. As
appropriate, asylum officers may allow the adult to provide clarification, but asylum officers should ensure that
those children able to speak for themselves are given an opportunity to present the claim in their own words.”
Id.
80
    “As appropriate and with the consent of the child, asylum officers are encouraged to interview the trusted
adult… Note that it is not a requirement that a witness or trusted adult be present at the interview.” Id. at 20.
81
    Id.
82
    Legal representatives report that when adults resist interviews, asylum officers will offer to reschedule the
interview for a date and time when the adult will be willing to cooperate.
83
    One asylum office exhibits a greater level of quality assurance over interviews than some other offices. The
office has supervisors periodically observe UAC interviews, review cases with officers before interviews, and
remain on-call to answer any questions that an officer may have during UAC interviews.
84
    One asylum office incorporates the knowledge of local legal representatives and other stakeholders into its
training and has sought training from HHS.
85
    USCIS Press Release, “U.S. Citizenship and Immigration Services Press Conference on Strategic Goals and
Initiatives for 2011” (Feb. 17, 2011); http://www.uscis.gov/USCIS/News/2011%20New%20Items/February
%202011/transcript_StrategicGoalsInit_2011.pdf (accessed May 22, 2012).
86
     “The ability to gather information on the adjudication of unaccompanied minors’ applications assists the
Asylum Division in developing or refining policy with regard to these cases.” See supra note 69 at 16.
87
    “All asylum claims filed by principal applicants under the age of eighteen at the time of filing must be
submitted to the Headquarters Asylum Division (HQASM) for quality assurance review before they can be
finalized.” See supra note 69 at 17.
88
    Information provided by USCIS (Mar. 20, 2012).
89
    USCIS Policy Memorandum, “Guidance for Coordinating the Adjudication of Applications and Petitions
Involving Individuals in Removal Proceedings; Revisions to the Adjudicator's Field Manual (AFM) New
Chapter 10.3(i): AFM Update AD11-16” (Feb. 4, 2011)
http://www.uscis.gov/USCIS/Outreach/Interim%20Guidance%20for%20Comment/coordination-adjud-
removal-proceedings.pdf; (accessed Aug. 28, 2012).
90
    TVPRA 2008 § 235(d)(8).
91
    “Application of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
Unaccompanied Alien Children Seeking Asylum,” Fed. Reg. Unified Agenda 1615-AB96 (Fall 2011),
http://federalregister.gov/r/1615-AB96 (accessed Aug. 26, 2012); “Implementation of Section 235 of the
William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008; Treatment of
Unaccompanied Alien Children,” Fed. Reg. Unified Agenda 1125-AA70 (Fall 2011),
http://federalregister.gov/r/1125-AA70 (accessed Aug. 26, 2012).


                                                                                                                                          15
